DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/16/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 have been amended to define that the body-side recess is “formed in a bowl and conical shape” (line 3 for claim 1  and line 5-6 for claim 11). It is unclear what is meant by “bowl and conical shape”. It is respectfully noted that the structure is already disclosed as a recess and therefore requires that the shape goes into the stage body (i.e. as opposed to a protrusion). In the specification, no clarity is given to the distinctions of a bowl shape and a conical shape and in [0064] the specification appears to disclose that a conical shape is a type of bowl shape. The claim is unclear because it is unclear what the requirements are to be “bowl and conical shaped” and if this is distinct from “conical shape”. If all conical shape recesses are disclosed by applicant as bowl shaped recesses, as done in [0064] of the specification, then the use of “bowl and” is confusing and redundant because the conical shaped recess must be bowl shaped. It is unclear if the use of “bowl and” is instead intended to broaden the allowable shape of the recess, such as allowing for a recess that has features of both a bowl and a conical shape without specifically being only one of the shapes such as the recess 403 in Fig 4A of US 2009/0283036 or if the use of both is intended to convey inclusion of a frustroconical shape with the lower surface of the recess being flat or slightly curved. Applicant is kindly requested to clarify the record without adding new matter and to consider deleting “bowl and” if applicant intends a conical shape. For purpose of examination on the merits, the claim will be interpreted inclusive of frustroconical shapes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0122655 of Tiner et al., hereinafter Tiner (previously cited not relied upon) in view of Brenninger (prev. presented US 2012/0263875).
Regarding claim 1, Tiner teaches a stage (138 Fig 1 and 604 Fig 6A) on which a substrate (140 Fig 1) is mounted, comprising: a stage body (138 Fig 1 and 604 Fig 6A) having an upper surface on which the substrate (140 Fig 1) is mounted and a body-side recess is formed (610 Fig 6A which may be on the susceptor instead of on the shadow frame ring 602 as disclosed in [0065] or in the alternative the recess in 618 of Fig 6A), the body-side recess being formed in a bowl and conical shape having an inclined surface extending along a radial direction of the stage body (recess 610 is a frustroconical recess see also 6B or in the alternative the recess in 618 of Fig 6A which is a conical and bowl shape as shown in Fig 6A and 6C); a cover member configured to cover an outer edge portion of the upper surface of the stage body (shadow frame 148 Fig 1 and 602 Fig 6A) and having a lower surface on which a cover-side recess is formed (a recess 610 is formed in the lower surface of 602 in Fig 6A, note that when 610 is in the substrate support surface as disclosed in [0065] and applied as the “in the alternative” above, then recess 618 will be in the cover); and a positional deviation preventer (614 Fig 6A) provided between the upper surface of the stage body and the lower surface of the cover member and accommodated in the body-side recess and the cover-side recess (Fig 6A), wherein the positional deviation preventer is configured to roll or slide along the inclined surface while keeping contact with the inclined surface [0063-0064]. Tiner fails to teach that the positional deviation preventor slides along the inclined surface when the stage body thermally contracts or expands. Addressing the same problem of thermal expansion of a ring in a processing chamber [0020], Brenninger teaches the sliding structure includes a ball (8 Fig 3) in a recess in both the supporting structure (7 Fig 3) and the bottom surface of the ring (6 Fig 3). Brenninger also teaches that the balls slide along the recess during thermal expansion [0028-0031]. Note that Brenninger demonstrates both recesses have inclined surfaces (Fig 3 see unnumbered recesses above and below sphere 8) and Tinner has demonstrated use of linearly inclined surface. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Tinner to include the positional deviation preventer of Tinner (ball 614 Fig 6A) slides along the inclined surface when the stage body thermally contracts or expands because Brenninger teaches the ball and recesses configuration between a ring (6) and support structure (7) (Fig 3) allows for the ball to slide along the recess to maintain position of the ring during thermal expansion [0029-0031]. Note that in Tinner, the substrate support has a heater (132 Fig 1) and will have thermal expansion has the heater is used (heating) or not used (cooled relative to the heated temperature).
Regarding claim 2, the positional deviation preventer (614 Fig 6A) is a ball with a curved surface that makes contact with the inclined surface (see Fig 6A and note that [0064] teaches the ball slides down the sloped (inclined) surfaces of 610).
Regarding claim 6, the combination remains as applied to claim 1 above. The positional deviation preventer of the combination is the ball 614 (Fig 6A). This structure has a curved surface that makes contact with the inclined surface and is configured to roll or slide along the surface ([0062-0064]) and is a spherical shape (Fig 6A). Regarding the ellipsoidal or rounded rectangular shape, these represent a mere change of shape of the ball. 
Regarding claim 7, the combination remains as applied to claim 1 above. Both Tinner (Fig 1) and Brenninger (Fig 1) teach a substrate processing apparatus containing a stage. Therefore the combination teaches a substrate processing apparatus containing the stage of claim 1.
Regarding claim 10, the combination remains as applied to claim 7. Tinner teaches the apparatus comprises a processing container (106 Fig 1) in which the stage (132 Fig 1) is arranged and the cover member (148 Fig 1) is configured to divide the inside of the processing container into a space above the stage and a space below the stage body (Fig 1). Also note that Brenninger uses the cover member (6 and the stage 5 Fig 1) to divide the processing container into a space above and a space below the stage (Fig 1).
Regarding claim 11, the combination remains as applied to the analogous limitations of instant claim 1. The combination teaches the claimed structure and demonstrates it assembled (Fig 1 and 6A Tinner and Fig 1 Brenninger). Therefore, the combination teaches and renders obvious assembling the structure by accommodating the positional deviation prevention member (ball 614 of Tinner) in the recesses (618 and 610 Fig 6A) in the cover member and stage.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiner in view of Brenninger as applied to claim 7 above, and further in view of Asakura (prev. presented US 2002/0166509).
Regarding claim 8, the combination remains as applied to claims 1 and 7 above. Tiner does not teach lift pins. Brenninger teaches lift pins (shown not numbered in Fig 1 as the pins protruding through stage 5) and a pin support member (shown not numbered Fig 1) but fails to teach this is attached to the cover member. In the same field of endeavor of substrate processing apparatuses ([0001-0002]) Asakura teaches the processing chamber includes lift pins (42 Fig 6) that are inserted through the substrate support though holes and support the substrate [0032] and include a support member (horizontal structure shown in Fig 6 as the structure from which pins 42 protrude) and the pin support member is attached to the cover member (74 Fig 6) (see Fig 6 and [0050]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination and Tinner to include the lift pins (substrate support pins) because Asakura teaches this enables transfer of the substrate into and out of the chamber [0038] and to include the attachment to the ring structure as demonstrated because Asakura teaches this allows for movement of the ring with the lift pins [0050].
Response to Arguments
Applicant's arguments filed 05/16/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant’s amendments have overcome the interpretations under 35 USC 112(f) as previously applied (reply p 7-8). Applicant’s drawings have been accepted and the objection overcome (reply p8). 
Applicant’s arguments regarding the rejection of Du Bois in view of Brenninger (reply p 9-13) have been fully considered but are moot in view of the new grounds of rejection including Tinner which teaches a ball rolling along the inclined surface of the recess. Brenninger has been included to teach using this for thermal expansion because Tinner is silent to that. The shape of Tinner includes the inclined surfaces. Therefore applicant’s argument regarding Brenninger that the recess is relatively flat (reply p12-13) and not in contact with the inclined portion is not persuasive in view of Tinner teaching an arrangement in which the ball is in contact with the inclined surfaces (Tinner [0063]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0283036  demonstrates sliding structures for a shadow ring (Fig 2B-7B). US 2008/0220150 teaches a protrusion and recess for a sliding cover member (Fig 2A-D).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716